672 S.E.2d 684 (2009)
CAROLINA FIRST BANK
v.
STARK, INC. and Marcel Stark.
No. 369P08.
Supreme Court of North Carolina.
February 5, 2009.
K. Edward Greene, Tobias S. Hampson, Raleigh, for Stark.
Mark P. Henriques, Sarah Motley, Charlotte, for Carolina First Bank.
Prior report: ___ N.C.App. ___, 660 S.E.2d 641.

ORDER
Upon consideration of the petition filed by Defendants on the 11th day of August 2008 for Writ of Supersedeas of the judgment of *685 the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."
Upon consideration of the petition filed on the 11th day of August 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."